I declare resumed the session of the European Parliament adjourned on Thursday, 22 April 2004.
The first item is the formal opening of the first sitting of the enlarged European Parliament.
Colleagues, today it is a very pleasant duty on behalf of Parliament to open this part-session. This Parliament now comprises the 626 Members elected for the fifth mandate of Parliament and the 162 new Members from the 10 new Member States, which acceded to the European Union on Saturday, 1 May.
It is for our Parliament – as we have already marked in a symbolic ceremony outside – a special and extraordinary moment. In Dublin last Saturday, Ireland's Nobel literature laureate Seamus Heaney captured this special event with the words 'On a day when newcomers appear, let it be a homecoming.' This is indeed a homecoming and we are so pleased that so many new colleagues join us today. It is a moment of hope, a moment that shows that determined will within the European Union, its institutions and Member States can deliver real results: a win-win situation for all involved. Fifteen years ago, early in 1989, this would have looked like an impossible dream, but it has come true: what a wonderful moment.
From this platform I should like to issue – on behalf of the 626, to the 162 – a heartfelt, warm welcome to this Parliament.
I should like to pay tribute to all who have contributed to this moment, parliamentarians – European and national, Member State governments, many presidencies of the European Council and the determined leadership of the European Commission. I am sure the House would want me in particular to thank Mr Verheugen for his extraordinary personal leadership.
. Mr President, ladies and gentlemen, please allow me also to express the emotion of this moment. We all felt this emotion when, accompanied by the Ode to Joy, our European anthem, we saw the ten new flags hoisted alongside the 15 already flying on the masts in front of Parliament. The emotion of a day on which we are seeing the fulfilment of the ambitions and hopes of so many people who have fought for freedom for so many years. A moment which means overcoming brutal scars, which for too many years have marked an artificial division of our Europe, the division which originated in war, the division which left many European countries separated by this wall of shame, by this completely artificial Iron Curtain, which goes against our very nature, which left all of those countries in a situation of oppression and communist dictatorship.
The twenty-first century must overcome the horrors of the twentieth century, and we are overcoming the horrors we have experienced in Europe for good. The twenty-first century is the century which will see Europe burst onto the international stage as a leading player, in the concert of nations. To this end, we must conclude the agreement on the Constitutional Treaty as soon as possible, which would genuinely provide us with the instruments and capacities Europe needs in order to become a reality not only on our continent, but as a principal player on the international stage.
That is what we must all achieve together.
We are witnessing an historic moment in this Parliament. An historic moment which is a repeat of what we have seen on the television or personally, in some cases, in recent days, on 1 May 2004, which will forever remain a fundamental milestone in Europe’s full recovery.
I would like to say to these 162 new Members of Parliament, Mr President, that we in the Commission hope to continue with the cooperation that has taken place over all these years between the two institutions, together with the Council, building this thrilling project which is Europe. A project which ultimately seeks peace and to guarantee freedom, democracy, human rights, human dignity, on our continent, but which also wishes to be a beacon and to support our values, our principles and our aspirations at international level.
I would like to say that we see the Commission, and we all agree on this, as the true heart of this European project. But this heart beats thanks to the support it receives systematically in this Parliament. This Commission, which has been key to promoting enlargement, this Commission, which throughout these years has been able to promote a cooperative, collaborative and respectful working relationship with Parliament and also with the other essential institution, the Council.
Mr President, these are historic days and moments. Days which will remain in our memory, which will be an example for future generations: everybody working as one – Parliament, Council and Commission – for this great project, for this great ambition which is Europe.
.  Mr President, ladies and gentlemen, this is the hour in which a dream becomes reality, a moment of such magnitude that I have to admit that I am overwhelmed by it and can scarcely keep a grip on my emotions. A freely-elected European parliament, representing 25 self-aware, free and sovereign European nations, having voluntarily bound themselves together in an association, goes far beyond the boldest hopes of those who first dreamed and thought of European integration.
More now than ever, am I convinced that this great enlargement, which has now been completed, is a shining example of the attractiveness, dynamism and youth of the European ideal, an ideal that has not grown old, and whose attractiveness is demonstrated by the nations that have had to walk a hard road in search of freedom, democracy and the rule of law.
This enlargement is also evidence of what we Europeans can do when, together, we get stuck in to a great project and when we have the will to see it through to completion.
There were not many who thought we would do it, and we can take pride in what has been achieved. As I see it, this is final proof that the idea of European integration has a future.
There are a number of popular beliefs going around at the moment, and I would like to lay them to rest. Firstly, European integration is not an elite project; this enlargement, in any case, was a matter of the peoples’ express desire and stated will. It would not have come about had not the peoples of the Baltic states, the Poles, the Czechs, the Slovaks, the Hungarians and the Slovenes made it unequivocally plain that they wanted to belong, once and for all, to the democratic family that the united Europe is, rather than to be left isolated in the no-man’s-land between East and West.
Secondly, this great enlargement makes Europe stronger rather than weaker, both in political and economic terms. There are risks and problems involved in it, as well we all know, but the chances and opportunities far outweigh the risks, and we have good cause to be optimistic. Those of you, honourable Members, who hail from the new Member States will have a difficult task back home; you will encounter scepticism and doubt because things are not going as quickly as people would like. Whether or not the belief in European integration will remain strong enough to sustain future great projects will, to a large degree, depend on you.
Thirdly and finally, joining in this great work of integrating Europe does not mean the surrender of sovereignty or of national identity. Those who – in both the new and old Member States – assert that European integration means the end of popular sovereignty do not understand the world as it is today. Not one country in Europe today is capable, on its own, of dealing with the problems that beset us.
Not one country in Europe can cope with the consequences of globalisation on its own. Not one country can single-handedly balance growth and social justice. Not one country can, relying on itself alone, win the war against terrorism and international crime. We can only do it together. National sovereignty can be exercised and defended only if it is exercised jointly with others. That is the fundamental idea, and that is why we are here.
I thank all those who have played their part in getting us this far, especially your House and your President, Pat Cox, who has given you firm political leadership. I wish to thank the committees, particularly the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy, and its Chairman, Mr Brok. My thanks go to all the political groups that have been with us throughout in a critical and constructive spirit. From the depths of my heart, I welcome you all here and rejoice at being able to work with you.
– Mr President, Madam Vice-President de Palacio, Commissioner Verheugen, Members of the Commission, ladies and gentlemen, please allow me to start by saying something personal. It is my privilege to have been a Member of this House ever since 1979, when it was, for the first time, directly elected. If, during the 1979 election campaign, somebody had said that, on 1 May 2004, the European Union’s Member States would include three nations occupied by the Soviet Union – those being Estonia, Latvia and Lithuania, the Warsaw Pact states of Poland, the Czech Republic, Slovakia and Hungary, part of Communist Yugoslavia, not to mention Malta and Cyprus – the latter of which will, we hope, one not too distant day be a united country – then, in 1979, when the European Parliament was directly elected for the first time, our answer would probably have been that this was a lovely vision, a wonderful dream, and a great hope, but that we feared that this dream, this vision, this hope – much though we desired it – would not become reality in our lifetime.
That dream has become reality. The fact that we are able, today, to welcome 162 Members of this Parliament from these 10 countries makes this a great day for democracy, and a great deal for parliamentarianism. Let us rejoice that we can welcome as colleagues our new Members today!
Let us not forget that it was our House, with every political group playing its part, that insisted that we would be negotiating not merely with five countries but with 12, and that those who were not yet ready would be given the opportunity to catch up. The fact that ten countries have joined the European Union today is attributable to our demand, in this House, that the negotiations should include Latvia, Lithuania and Slovakia, and they have made it. We should congratulate them all.
Let us not forget that, as we know, the reports on the European Parliament in the media do not always reflect the decisions taken in it.
It was our House that demanded a timetable for the negotiations – which the Commission and the Nice Summit accepted – so that they could be completed in time, enabling the countries capable of doing so, and their people, to take part in the 2004 elections to the European Parliament. It was our House that did that! That is what we should be telling people, and it is something of which we can be proud, for it helps to make democracy real in Europe and to give the people of the ten countries the opportunity to send freely-elected representatives to the European Parliament. Let us rejoice in that!
Everyday life will soon catch up with us, and, necessary though great speeches are, it is not by them that Europe is maintained. Today is a wonderful day, as 1 May was, but everyday life will soon overtake us; we will discuss things, we will argue about things too, but we, the people of the European Union, must remind ourselves of what is new and represents a great opportunity; that the great thing about this European Union is that our discussions and arguments are now carried on with words, no longer by force and weaponry. That is a great step forward for our continent of Europe in the twenty-first century.
My dear friends … perhaps my addressing you as ‘dear friends’ was a slip of the tongue, and I apologise, but we do somehow belong to one another through our shared ideal of European unity. At the impressive ceremony outdoors, Mr President, we heard not only from you, with your impressive speech, but from Lech Walesa. He embodies solidarity, and solidarity must mean for all of us a future in which we of course have to respect the national interests of individual countries, such as those of the Baltic States with their minorities, whilst not jeopardising those countries’ independence, an obligation that is reciprocal. Anything else, therefore, we have to speak out against, as Commissioner Verheugen has done, and I would like to thank him for making the important point that this Europe of ours in founded upon solidarity. That will benefit all of us. For the first time in its long millennia of history, this continent has the opportunity to face the future in peace and partnership. This is our continent, an ancient continent endlessly renewing itself, and nobody will succeed in dividing us. Side by side, we walk into the future together; this is a great day for us all!
Mr President, Madam Vice-President, Commissioners, ladies and gentlemen, in particular those of you from the ten new countries joining us.
First of all, Mr President, I would like to thank you and congratulate you because you have been a worthy representative of the European Parliament during these events. I would also like to thank and congratulate the Prodi Commission and in particular Commissioner Verheugen for having pushed ahead with this task.
Today we have a date with history and with our future. By means of the decisive step we took last Saturday we are taking a great and historic step forward by bringing together the majority of the landmass and population of our continent, for the first time in history, without an emperor, a king, a general or a dictator deciding to do so. This is a decision taken freely by all of us. And that is what makes the difference. We have heard the Ode to Joy by Beethoven, who was also someone who fought for freedom, and political censorship made him change the word to , and I therefore believe that we should call it the Ode to Joy and Freedom, because it is freedom which has united all of us.
We have been able to take this step because we believe in democracy, in freedom, in respect for human rights, in governance, in the rule of law and in a secular Union which respects everybody's beliefs and philosophies. This is what has allowed us to unite in these circumstances. It is democracy that has allowed this to happen. Nor must we forget that on this continent we have lived through a twentieth century which has been the age of extremes and during part of which Nazi, fascist and communist dictatorships have predominated. First there was the liberation of Europe following the world war and then a chain reaction which has been gathering pace; little more than a week ago we celebrated the 30th anniversary of the Revolution of the Carnations in Portugal, which was a key event in terms of ending the dictatorship of Salazar; then my country joined ...
... then we had in Poland; then came the fall of the Berlin Wall and now we are consolidating what we have done following that event, with the entry of the ten new Members. My Greek colleagues point out to me that they also defeated a fascist dictatorship, I believe that we can all congratulate ourselves because we have had to fight to win freedom and I also hope that now, with the entry of the ten new Members we can complete this historic process and that we do not have to wait long for the Republic of Cyprus to be reunited, since this too is an essential step.
Never before in European history have so many people lived together in peace, democracy, under the rule of law and on the basis of a shared sovereignty and destiny.
Europe is being reborn. This is a great challenge and a process of historic construction of the greatest importance, not only to live interdependently, but also to respond to globalisation; Europe has a great deal to contribute. We have great challenges before us; firstly, to overcome our own fears, and we must not forget that the general public does have these fears; we must work to educate and explain, pointing out that the opportunities far outweigh the costs, and that we are prepared to confront that complexity. Why? Because there is a spirit of solidarity and furthermore foundations which maintain us and fortify us through shared values. Shared values which are based on mutual tolerance and fraternity.
The engagement – a long one – has come to an end, and we have wed. We now share the same house and the same future. Now we are a family with not just the same rights, but also with the same obligations, and this applies to those that were present at the outset, those of us that have joined, such as my own country and others, and those that are joining now.
I believe that the best thing we could do to end this legislature and move on to this Europe of 25 Member States is to ensure the conclusion of the process of definitively approving the European Constitution which, fortunately, has been unblocked since March. I am justifiably proud to come from a country that has allowed the deadlock to be broken. I believe we should call on the Council, which is unfortunately absent today, and the Intergovernmental Conference, which you will have to address, Mr President, to fulfil its duty and its historic responsibility so that we may have a European Constitution by June. That is the next stage, which will complete this successful round of enlargement.
I hold out my hand as a mark of friendship to all our new friends and colleagues joining us today.
I should like to welcome to the House the former Prime Minister of Hungary, Mr Gyula Horn, under whose premiership the borders first opened in 1989.
Mr President, as the very first speaker from the new countries I feel deeply moved.
As a Liberal and Hungarian I should like to underline that on 1 May the legacy of the dreadful Yalta Pact was deservedly consigned to the dustbin of history. This is the most important thing, and I should like to express my thanks to you all for this. Please permit me to give my special thanks to the ELDR and the Liberal family, because the Liberals were already firm supporters of the enlargement at a time when others were perhaps still hesitating. I was pleased and proud of the fact that the Liberal group was the only one that voted unanimously for the enlargement, and they considered us to be full members of the group from the very first day.
Now, when some governments have made a last minute decision to prevent the free movement of labour, once again it is only the Liberals who have unanimously rejected these unfair restrictions. Yalta is over, but Europe has not yet been fully united. I send you a message from here, that the Liberals want to remain the driving force of enlargement in the future, until Romania, Bulgaria, Croatia, even Turkey, and at some point in time, the entire Balkans unite with Europe. We Hungarians and Liberals will do everything we can to help them comply with the Copenhagen criteria.
Mr President, has the political transformation been a success? Of course it has, since today we are all here together with you. However, you must also be aware that the transformation was far, far longer and more painful than we once hoped. The time has come for people to enjoy the advantages offered by the enlarged Union. Our people hope to have a life where their hard work bears fruit. We need to talk a lot about the opportunities offered by the Union. I am talking about money, but I should like you to know that this is not just about money. The Union has triumphantly united not only countries but also nations that had previously been at war with each other. This is why I believe that the Union will provide a splendid resolution of the Trianon trauma. Borders that have separated people until now will disappear, we will all become valued nations and citizens of Europe with equal standing.
I believe that the Union will change our political culture, hatred will be replaced by fair competition and there will be opportunities for cooperation. I believe that respect for citizens in the Union will continue to increase, because not just in the countries that are joining now, but in also in the existing members there is a lot to be done in the area of human rights. We will be able to meet the most important challenges – terrorism for example – in such a way that we do not have to sacrifice our freedom just to protect our lives.
In my capacity as the Liberal leader of 92 Members from 46 European countries in our sister organisation, the Council of Europe, here in Strasbourg, I also express my thanks to the Council of Europe. Its contribution in developing our liberal values has been essential and now in this Chamber I reiterate that the role of the Council of Europe, with its 800 million European citizens, continues to be essential in assisting a more democratic, safer and more stable Europe. These two organisations together can ensure that one day we can really say that Europe, after centuries of division, is now reunited again.
Let me conclude by saying that Europe is already strong and successful but we can make it much stronger and much more successful. The potential in European citizens is ready to be released. What else could our task ahead be, other than the freeing of this European potential?
Mr President, we are witnessing one of those great moments which the history books of the future will talk about. Today we are expressing our hope for a Europe of unity, solidarity and peace. With a view to the many common battles we have before us in order to make this lovely dream into a reality, we warmly welcome the people from the ten new States of the Union.
For several years our group has made visits to those countries to promote dialogue and build partnerships with the forces of progress and with many social actors. I thought of their hopes and expectations on seeing the moving images of the events in the various capitals marking the enlargement from the Europe of Fifteen to the Europe of Twenty-Five. The conclusion I draw from this is that, if we want to succeed in this wonderful project, we must have the courage to open up the in-depth debate with all our citizens that we should have launched a long time ago. It must deal with a fundamental question, which I have often raised here and which is in all our hearts: what do we want to do together and what means should we create in order to achieve it?
So, is not the main of this enlarged Union, for many of our compatriots, to be stronger in order to defend a progressive model of solidarity within globalisation? If that is the case, we cannot, for example, accept companies in this part of Europe indulging in the blackmail of relocation and, in the other part, seeking the least social and fiscal obligations. We must reverse this Malthusian approach with no future and accept that the real driving force for our common development is social progress and the promotion of the human capacities of all the peoples of the Union. All the instruments available to us must be employed in order to achieve this ambition. In order for enlargement to succeed, it is not sufficient to unite Europe, we must unite the Europeans!
Is not another reason for building this enlarged Union together to recover, for the citizens, the powers that have gradually been handed to market forces? A document produced by the Commission’s forward studies unit stated in 1998, and I quote: ‘the Europeans are less and less willing to accept being presented with the . We must allow greater participation by the actors and stake holders. That is the challenge facing Europe today’.
Enlargement increases the urgency of this demand tenfold. The more we remove borders, the more we must increase the new rights of the citizens. Otherwise, the law of the jungle will prevail. We must create new rights for employees, for the general public, we must promote a genuine participative European democracy, from the places where we live and work to the heart of the institutions. We should set ourselves the objective of uniting the Europeans by means of common projects, with which they identify themselves and which they have crafted.
Finally, what view of the world should the enlarged Europe promote by means of these initiatives? In a recent article, Mr Cimoszewicz, the Polish Foreign Affairs Minister, wrote, and I quote: ‘It is life itself that settles the controversies not resolved by politicians’. That is true. I am convinced that, in recent times, life has in fact resolved many points which are controversial, particularly on the part to be played by the united Europe in the debate on how the world’s affairs should be managed. I believe that those are the challenges we now have to deal with together. It is in that spirit that I say – without hesitation – ’yes, I welcome the people from the new countries of the Union!’
Mr President, ladies and gentlemen, not everyone has the opportunity to experience an historic moment such as this: a positive historic moment of peace, of joy, of real progress, where the light of hope can easily outshine the slightly grey cynicism which we often come up against. It is a great privilege for which we should be proud of and grateful to all the men and women who have made this day a reality.
Europe has not been reunited today: it has been united for the first time, and it is united today as never before, because it has never been united on the basis of democracy and the free will of the peoples. Over the past few days, when watching the television or personally taking part in the enlargement celebrations, I have found myself thinking often about my grandfather, Roberto, who was born in 1899 in a small town near Mantua, in Italy. He was part of the final conscription of young men sent to the front during the First World War. It is also to him and people like him that we should dedicate this day.
Only three generations later and we are celebrating an unimaginable event, one which for a long time we did not even imagine. How many of us today have the same memories and have suffered the same anguish, but until today it was all characterised by different coloured flags? Today our joy is painted in the same colours and plays to the same marvellous music.
Nevertheless, this unification – and this is something which we should all know and tell ourselves – is unfinished; it is also pointless to deny that the happiness that we feel today – here, we, perhaps, to a certain extent the initiated – is less intense and more superficial in the streets of our cities, among the people. This is our challenge, the challenge of our generation: awareness of the path we have travelled must guide us in order to achieve the great dream, as yet incomplete, of a great united and democratic Europe.
Over the next few months, before the end of the year, we have three significant opportunities to address together, not least to win over those who still have not gauged or do not believe in the importance of this day. The first – as has already been mentioned – is the Constitution. We still do not have a Constitution and negotiations may have recommenced, but certainly those who are still digging their heels in are very determined. We still do not have one, and we are not sure that we will have the Constitution that we want. Today we have to repeat unequivocally: the Constitution we are calling for is the one adopted by the Convention and not the one put forward in part during recent summits and intergovernmental conferences. The Europe, the Constitution that we want are still in danger, and have not yet been obtained. Therefore, we must all take action.
The second issue which we must address – and if possible conclude by the end of the year – together in this Chamber, but also in the Commission and the Council, is the Cyprus question. Here again there is no point being hypocritical: it is a fact that enlargement will not be complete and real until the last wall in Europe has fallen. This, I repeat, concerns us all, because unfortunately this wall is still standing.
The third and final issue which we must tackle before the end of the year, and which is undoubtedly urgent, is the war in Iraq. The European Union, both old and new, was unable to stop it and we must acknowledge this too. Preparing and having peace in that country, in that region, is a responsibility shared by us all, one which we must assume quickly and urgently, otherwise also this day, like certain others, will merely be a collection of rhetoric.
– Mr President, ladies and gentlemen, I am deeply honoured that it should have fallen to me to utter the first words in Polish in this House.
Polish is the language of over 40 million Europeans. Before our eyes, ladies and gentlemen, the division of Europe is coming to an end, a division whose sources date back to the Second World War. In these days of joy and emotion, it is fitting, therefore, to remember all those to whom the New Europe is indebted for its reunification. I would like to pay homage to the millions of my countrymen, soldiers and civilians, who were victims of the Second World War. Unfortunately, their blood, spilled on the fields of battle, only secured peace and prosperity for one part of Europe. I would like to pay homage to all those in Poland and Central Europe who, in the Stalinist era, sustained the flame of freedom on the other side of the Iron Curtain. Their inspiration was varied: from democratic socialism through liberalism to Christian-democracy and conservatism. Today we must also pay homage to the political prisoners and victims of the Stalinist terror, although many of them did not live to see a united Europe.
As a Pole, I take particular pride in pointing out to the House that today’s celebrations would not be taking place were it not for the spiritual inspiration of our great fellow countryman, His Holiness John Paul II. He inspired , the powerful social movement that led to the fall of Communism. President Lech Walesa, the leader of this movement became a symbol of the struggle for democracy and human rights for the world. He is our guest today in this Chamber. I also want to recall with pride that the leaders of my party, [Law and Justice], as well as many of its members, were active participants in the movement for political independence that was . At this time I would also like to express gratitude to two great leaders of the Western world whose steadfast attitude in the eighties helped break the fetters that bound the nations of Eastern and Central Europe. I would like to thank Prime Minister Margaret Thatcher and President Ronald Reagan. The great task now before us is to make certain that the fruits of the reunification of the continent are fairly divided among all the nations of the New Europe. Our Union for Europe of the Nations Group will do everything to ensure that the New Europe gives new meaning to the word solidarity.
Mr President. Welcome; now, what belongs together is being united. You are arriving in the nick of time and, with your hard-earned experience, you can help rescue our democracy.
Democracy means bearing with each other on a daily basis and the right to get involved in elections. It is characterised by our being able to go to the polls and obtain a new majority and, subsequently, new laws and a new government. We get something in return for our vote. It can effect change and perform a monitoring function, and it can reward and punish. It counts. As a voter, I have some significance. I help to wield influence. This simple idea unites us, but it is unfortunately well hidden and not at all up front in the draft Constitution. We can still take part in national elections and change our vote in the Council of Ministers, but we cannot vote ourselves new laws in those areas in which the EU decides. We can take part in EU elections every five years but, here too, we cannot vote ourselves new laws or a new government.
The EU President, the Foreign Minister and the Prime Minister are all to be appointed by an alliance of 17 out of 25 prime ministers. The most important posts will presumably go to those who can no longer get elected in their own countries. Taken to its logical conclusion, this means you can be appointed if you can no longer be elected. The EU Prime Minister and the President of the Commission are to constitute their government through talks with the prime ministers. The indirectly appointed President is to decide who he wants from each country on the sole body able to table proposals. We shall never again be able to table proposals ourselves.
This democratic deficit could be remedied by converting the EU into a democratic federation, but there is no common EU people that is ready for a common democracy. The only realistic democratic solution is to construct the EU from below as a Europe of democracies.
Every country must have the right to elect its own Commissioner and send him or her to Brussels as our voters’ representative. Our Commissioner must come home every Friday and say what he has done in the past week and how he will vote during the following week. We should then have 25 elected representatives in Brussels, answerable to the voters in our countries.
One fine day, we shall be able to unite the whole of Europe in equal cooperation between free nations gathered together to carry out the tasks we cannot successfully discharge in our own democracies. If we focus upon what we cannot deal with ourselves, we have nothing to lose. In that way, we should gain a share of influence when, otherwise, we should be without influence.
Welcome to the work for openness, democracy and proximity to the people. Welcome to the fight for a Europe of democracies and diversity. To our Polish friends, we would say, moreover: congratulations on your national day.
Mr President, Madam Vice-President of the Commission, Commissioner, ladies and gentlemen, the non-attached Members are too diverse for me to speak other than on my own behalf, apart of course from offering our new colleagues a ‘very great welcome’. They have learnt, over a much longer period of time and much more harshly than many of us, what independence and freedom mean. They have felt it in their flesh and blood, and I believe that, in this House, they will be able to maintain the true meaning of these words, rather than merely going through a rhetorical ritual.
Today Europe is breathing with both of its lungs, the Pope has said. It is doing so for the first time since the end of the sixteenth century, when the Europe of the Roman Church had exactly the same borders, apart from Greece, as the Europe of 2004. History does not develop by chance. This Europe is going to breathe, and that is a good thing. Please allow me, however, to stress that this breathing is not without its worries. Europe is asking itself what its nature is and what future it has. It is asking this question, and the problem of borders, which is currently arising, highlights the point very clearly.
I believe that this concern stems from an initial decision. Europe would like to be political. The European Union was created by men, by the founding fathers, who did not want it to be political: they wanted to create an area of peace through law and economics. But must I remind you that although peace on our continent has been ensured by means of law and economics, it was born out of balances of power and acts of faith?
It was the balance of power at the end of the war which brought peace, or at least ended the war. It was the balance of power in 1989 which brought down the Berlin Wall. There have been innumerable acts of faith such as those by de Gaulle and Adenauer, by Walesa, by Prague, by the countries of the East, by Chancellor Kohl reunifying Germany under the very noses of the Soviets. These are political acts of faith.
If Europe wants to be a power, a real one, if it wants to map out its own destiny, its future, and if it wants to be able to defend, to sustain, to communicate its values, I believe we should return to reality and the reality is that Europe will not be built without the States. What are the true pillars of reality? They are the States: it is they who can convince and lead their people not just to agreement on the superficial, but to agreement on the fundamentals. Not merely agreement on the good things, but also agreement on the difficult things, on crises, on hardships, on those which will inevitably come, since history is always littered with crises and pitfalls.
Unless Europe is constructed with the States, it will be weak, it will be a sort of club founded upon the consumer – it is very interesting to note that we speak more often in this House of the consumer than of the citizen – it may or may not be comfortable, it may or may not be peaceful, it may or may not be rich, but either way it will be weak. And when one cannot communicate the values one defends, when one is, shall we say, a market, one’s future depends on predators. Protectors are often also predators, and I believe we should remember that from time to time.
– Mr President, ladies and gentlemen, please allow me to make a small request. On 1 May, we saw the final defeat of Hitler and Stalin, and the victory of Walesa, Havel, Delors and Kohl. There are many, though, both in the acceding countries and in the original European Union, and in this House, who have played their part in bringing us to this moment. I would therefore ask you, Mr President, to cause to be recorded in today’s Minutes the names of the ten rapporteurs for the ten countries. I will read their names in the order of the countries’ accession: Schröder, Poos, Gahler, Queiró, Elisabeth Schroedter, Souladakis, Stenzel, Gawronski, Volcic, and Wiersma; also the three rapporteurs who have passed on their brief to others: Mrs Hoff, Mrs Carlsson and Mr Matella. I ask you to honour them by having their names recorded.
Thank you Mr Brok, the contribution by you and your colleagues will be recorded.(1)
–The Minutes of the sitting of Thursday, 22 April 2004 have been distributed. Are there any comments?
– Mr President, on a day like today, with its especially important debates on topics laden with emotion, I very much regret that we have to get back to something as banal as Minutes, but we have among us in this House a self-appointed hero, a courageous representative of the gutter press who is capable of anything. Mr Hans-Peter Martin has now gone so far as to falsify the Minutes of the European Parliament. Although Mr Martin had his voting on the van Hulten report corrected 13 times over, he was not even present for the vote. These 13 instances, right up to the final vote, include no fewer than seven votes by roll call, in which the name of Martin is not to be found anywhere in the Minutes. There were a total of 15 roll call votes on the van Hulten report, and this paragon of rectitude took part in none of them. All that, therefore, now has to be struck out of the Minutes all over again.
In no document of this House is there room for deception and forgery. While it is not for me to advise you, Mr President, I find it impossible to refrain from referring to Rule 124 of our Rules of Procedure and to the possibilities afforded by it.
– Mr President, I do, of course, strongly repudiate the accusation that I instigated falsification of the Minutes in any shape or form. I did no more and no less than to avail myself of my rights as a Member of this House.
– The Minutes will record that the corrections do not stand on the grounds that the votes in question had not been cast.
Mr President, in an interview with Mr Martin on prime time television in Ireland on Wednesday last week, I challenged him on two issues. I quote from the transcript of the programme: 'I want to put two questions to Mr Martin, if you don't mind. Is it not true, Mr Martin, that a Cologne court earlier this week ordered you to refrain from attacking the integrity of your fellow German MEPs on this issue or it will fine you EUR 250 000 or indeed imprison you for six months? The second question I want to ask you, bearing in mind that you claim to be interested in reforming the expenses system, concerns the vote in the European Parliament last week. In fact I think there were just under 20 votes where proposals were being made to reform the expenses system and you were absent from every one of them. It seems to me that this is not the action of someone who is interested in reforming the system, it is the action of a hypocrite. You are proving what Pat Cox said about you, that you are doing this purely for personal publicity and not for genuine reasons.'
This is the man who is attacking our integrity and who is masquerading as a crusader. This is his answer – and people should listen to it – about Mrs Gebhardt. 'I have never ever made these claims. I am an Austrian. I have never heard of these lawsuits or claims. I am very much surprised that they have suddenly come up with this.' The states: 'The court in Cologne advised Mr Martin not to further damage the reputation of Evelyne Gebhardt, threatening to sentence him to a fine of EUR 250 000 if he repeated his allegations.
He further went on to say: 'As far as the participation in the vote, I was there.' The interviewer then asked me: 'Is there not a need for some reform? Do you accept that some reform is necessary?' I replied: 'Absolutely necessary. We voted for it some time ago, but who stopped it? Not the Parliament, it was the presidency, particularly the German and British Governments.' Mr Martin interjected: 'But for additional privileges.' I said: 'I also repeat: we voted it for last week again, but the alleged great crusader Mr Martin was absent for almost 20 votes.' He said again: 'No, I was taking part in the votes – don't repeat this claim.' I replied: 'You did not take part in the votes, the records show that.' He then replied: 'I did, just look at the Minutes.'
He is a deceitful masquerader, damaging our reputation. Someone like him has no part in public life.
Thank you, Mr Cushnahan, for returning to the Minutes at the end of your remarks.
– Mr President, I do indeed repudiate all these insinuations and these utterly shabby assertions. Let me repeat that, at this vote too, on being called on to speak as the vote came to an end, what I said was that I had availed myself of my rights as a Member of this House. How that is to be recorded in the Minutes is a matter for Parliament’s administration. I have already told the House what the actual circumstances were. As regards what Mrs Gebhardt has said, I would like to reiterate, for the Minutes, that I have received no summons from the court in question, neither have I had any sort of direct communication from them, and I can only say that I never made the assertions attributed to me by the Press. That being so, I do not find it in the least difficult to refrain from repeating them, as I am in fact acquainted with Mrs Gebhardt’s circumstances, and have never said anything of the sort. All this is part and parcel of a reaction that Members of this House may find understandable, but the public will certainly know what value to attach to it.
Just to be clear on the ruling concerning the Minutes on this matter, a Member may indeed seek to clarify a vote if the recorded vote is some way mistaken, even though it is on the record. A Member may not correct votes which were never cast in the first place. In this instance the votes were roll-call votes, and there is no roll-call indication of your vote in this regard, Mr Martin. It is thus not possible to correct a record which did not exist in the first place. These corrections will be struck from the Minutes.
(1)
The final draft agenda adopted by the Conference of Presidents at its meeting of Thursday, 29 April 2004 has been distributed.
Are there any comments?
Mr President, I could not believe my eyes when I looked at this week's agenda; as you said, tomorrow, we will be voting on a request for the application of urgent procedure with regard to the agreement with the United States on passenger data. That has, in fact, been done and dusted; after all, what did we all do in this very Chamber two weeks ago? This House decided then neither to approve nor to reject this agreement before the Court of Justice had ruled on it, because we want to respect the Court's verdict.
It does appear, however, that the Council is unwilling to respect Parliament's verdict. COREPER is simply dissatisfied with the democratic vote we have held and wants us to do it again. Irrespective of what we decide, the Council itself will be rubberstamping the agreement as the first item on its agenda on Thursday morning and I have understood that our lawsuit may then be dropped. Although we in this House will need to deliberate on our subsequent plan of action, it seems evident that we will be unable to accept the Council's urgency declaration. We are not little children, and the decision previously taken by this House simply remains standing. Most of the coordinators of the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs also share this opinion.
I would therefore ask you, Mr President, to remove this item from the agenda and not make us look complete fools, because otherwise we will open the floodgates to repeats of each vote whose outcome is not to the Council's liking. It seems to me that we have more than enough to do without having to do everything twice.
The House is perfectly entitled to hear a speaker for and a speaker against and then, if it wishes, to vote to remove the item in question. In the light of our vote two weeks ago, the Council is perfectly entitled to make such a request if it wishes.
I propose that if you are of the same opinion at voting time tomorrow, Mrs Buitenweg, we should hear a speaker for and a speaker against, vote on the procedure and then decide how to proceed as regards the substance. You are acting within your rights to object, Mrs Buitenweg; the Council is within its rights to make the request; and the House can decide what to do.
Mr President, could you advise us before we vote as to whether there is any significance in the fact that the electorate on this issue will be different? Two weeks ago the European Parliament had a different composition from what it will have tomorrow.
Is it right to re-run a vote with a different electorate? I would have thought that there is at least a question mark over that issue and I request that formal advice be provided on that point before we vote tomorrow. I agree with Mrs Buitenweg, and my Group opposed re-voting on this matter because it had already decided. The question is in the lap of the Court of Justice. It is important to know whether procedurally we are entitled to vote a second time.
Procedurally, the House can decide that tomorrow. I will obtain a legal opinion on your question on how many may vote, but I was informed in earlier contacts that all those present who are now Members will be entitled to vote.
. Mr President, I could not agree more with Mrs Buitenweg. As I understand it, this item will be discussed tomorrow, and I should like to draw your attention to the fact that not only will a speaker for and a speaker against be allowed to take the floor, but the rapporteur will also be given the chance to speak. I have to say that I think it will be an extremely difficult job to convince a full House of people who have not followed the entire process to date, but I rely on the fact that the speaking time to which the rapporteur is entitled will be available to me tomorrow.
Tomorrow the procedure will be as follows: I presume the Verts/ALE Group will sustain the objection made by Mrs Buitenweg. We will invite one speaker for and one speaker against. We will hear the rapporteur. We will vote on procedure and then, depending on the result of that vote, we may or may not proceed to a substantive vote.
As regards the numbers voting, I will ask for a formal legal opinion to answer Baroness Ludford's question, although, in all probability, the number entitled to vote will be the larger number currently present.
(1)